OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Measurement of the 30 to 90 days time period within which payroll deductions may be taken does not commence until the employees concerned have been notified individually of the determination that they have committed a violation. (Matter of King v Carey, 57 NY2d 505, 514; Civil Service Law, § 210, subd 2, pars [d], [e], [f].) The decision in Matter of De Lury v Beame (49 NY2d 155) is not to be construed inconsistently with this statutory requirement.
*923Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.